The sublease to Lichtenstein, having been made under and prior to the expiration of the lease between plaintiff and defendant, continues in force under the emergency rent laws. Lichtenstein is therefore entitled to continue in possession of the space occupied by him. Whether or to what extent a right to sublet contained in a lease survives the expiration of the lease and entitles the tenant to make a new sublease during his statutory tenancy is a question we do not pass upon. The evidence in this case reveals a lack of equity in plaintiff’s position. Judgment, therefore, is unanimously reversed, with costs, and the complaint dismissed, with costs. Settle order on notice. Present — Peck, P. J., Glennon, Cohn, Callahan and Van Voorhis, JJ.